Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The current application has the earliest priority date to PRO 60437374 12/31/2002.
Claims 1-20 are pending.
Claim Objection
Claims 11-20 are objected to because of the following informalities:  Claims 11 and 16-18 recites “a memory”, the Examiner suggests amending this limitation to: non-transitory memory.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “for the current analyte level data point”, this limitation lacks proper antecedent basis in the claims. It is the Examiner’s best guess that this refers to the monitored analyte level in interstitial fluid” recited in claim 1, line 3. Appropriate amendment is required. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15, 19 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claims 15, 19 and 20, these claims recited limitations which are specific to the operations of the analyte sensor recited in independent claim 11, line 5. However, the analyte sensor is not an affirmative/positive recitation of the independent claim 11, because claim 11 is wholly recited to a receiving device. Thus, the analyte sensor is treated as a functional recitation, that is configured to be in communication with the analyte sensor. Therefore, claims 15, 19 and 20 which are wholly directed to the specifics of the analyte sensor are also treated as functional, and thus fail to further limit the receiving device of the base claim. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1-6, 8-14 and 16-18 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art alone and in combination fails to teach a receiver device displaying an alarm when a predetermined time interval for receiving an expected/schedule subsequent data packet has passed since the last data packet reception, in combination with other recited elected as recited in independent claims 1 and 11. 
Fujimori (US 2002/0080783 A1), [0039] and Fig.2 discloses providing a data message to which the receiver can identify the sender’s source, and time information for subsequent transmissions. There is no discussion of determining missing data packets.  
Abdelilah et al. (US 2003/0012138 A1) discloses keeping an error count, such that when an expected data packet is missed after a predetermined time has passed, then adding to the error count. There is no discussion of whether the error counter is shown, or merely internally tracked for rerouting wireless pathways. 
	Stewart et al. (US 5812557) discloses keeping track of lost data packets as an error percentage computed using error count over transmitted data count. Although this is a visual alarm pertaining to a missed data packet, it does not directly teach displaying an alarm in response to determining that more than the predetermined interval has passed since the subsequent transmission time, as recited in the independent claims.
	Cash et al. US 2002/0134836 A1 discloses a method in which a central server determines whether an expected time has elapsed without receiving an update message, and then determinizing whether the item associated with the updated message is lost. Cash’s method pertains to baggage location, and not tied to wireless communication associated with physiological data monitoring.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Cash et al. US 2002/0134836 A1 discloses a method in which a central server determines whether an expected time has elapsed without receiving an update message, and then determinizing whether the item associated with the updated message is lost. Cash’s method pertains to baggage location, and not tied to wireless communication associated with physiological data monitoring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIRLEY X JIAN/Examiner, Art Unit 3792                                                                                                                                                                                                        	
June 30, 2022